USDC IN/ND case 3:19-cv-01201-JD-MGG document 11 filed 06/29/20 page 1 of 4


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JOSHUA TAYLOR,

                  Plaintiff,

                          v.                                CAUSE NO. 3:19-CV-1201-JD-MGG

 SGT. PARKER, et al.,

                  Defendants.

                                       OPINION AND ORDER

        Joshua Taylor, a prisoner proceeding without a lawyer, filed a complaint under

42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen the

complaint to determine whether it states a claim for relief. The court must bear in mind

that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quotation marks and citation omitted).

        Taylor’s complaint is somewhat difficult to parse, but it can be discerned that he

is complaining about events occurring on August 10, 2017, at Miami Correctional

Facility. 1 He claims that on that date he was in the medical unit receiving a breathing

treatment for his asthma. Nurse Abby Simpkins became upset that Taylor was talking

to another inmate during his treatment and told him to leave. As he was going back to




        1   The court notes that this complaint was electronically filed by prison staff on December 26, 2019.
(ECF 1.) That would be more than two years after the incident giving rise to the complaint, thus
triggering a concern about the statute of limitations. See Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir.
2012) (holding that suits under 42 U.S.C. § 1983 borrow the statute of limitations for state personal injury
claims, which in Indiana is two years). However, Taylor attests that that he gave the complaint to prison
staff for filing on July 21, 2019, which would be within the two-year statute of limitations. (ECF 1 at 5.)
This five-month delay certainly seems unusual, but because it is not clear from the face of the complaint
that it is untimely, dismissal at the pleading stage on this ground is not appropriate. See Sidney Hillman
Health Ctr. of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015).
USDC IN/ND case 3:19-cv-01201-JD-MGG document 11 filed 06/29/20 page 2 of 4



his cell, he encountered Sergeant Parker (first name unknown). They got into a verbal

altercation, and Sergeant Parker accused Taylor of using racial slurs against him.

Sergeant Parker then shook his can of pepper spray and threatened to use it on Taylor.

At that point, Officer Michael Witham arrived to assist Sergeant Parker. They put

handcuffs on him and escorted him back to his cell. When they got to the cell door,

instead of releasing the handcuffs, Taylor claims the officers held his hands against the

door and put all their weight on them. They continued to put weight on Taylor’s hands

until Taylor’s cellmate said, “[T]hat’s enough.” The two guards then took of the

handcuffs and left. He claims this incident caused some type of injury to his hands, for

which he needed physical therapy. Based on these events, he sues Sergeant Parker,

Officer Witham, and Nurse Simpkins, seeking monetary damages.

       The “core requirement” for an Eighth Amendment excessive force claim is that

the defendant “used force not in a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th

Cir. 2009) (citation omitted). Several factors guide the inquiry of whether an officer’s use

of force was legitimate or malicious, including the need for an application of force, the

amount of force used, and the extent of the injury suffered by the prisoner. Id. Giving

Taylor the inferences to which he is entitled at this stage, he alleges that the officers

intentionally crushed his hands against the cell door in a gratuitous use of force,

causing him pain and injury. Although further factual development may show that the

use of force was not unreasonable under the circumstances, Taylor alleges enough to

proceed past the pleading stage against these defendants.
                                              2
USDC IN/ND case 3:19-cv-01201-JD-MGG document 11 filed 06/29/20 page 3 of 4



       As for Nurse Simpkins, her only alleged involvement in these events was to tell

Taylor to leave the medical unit during his breathing treatment. Although inmates are

entitled to adequate medical care, a one-time interruption of his regular breathing

treatments is not the kind of severe deprivation that would give rise to an Eighth

Amendment violation. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). There is no

indication from the complaint that this incident impaired Taylor’s health or caused any

lasting damage. Nor is there any basis in the complaint to infer deliberate indifference

to a serious medical need by Nurse Simpkins. See Board v. Farnham, 394 F.3d 469, 478

(7th Cir. 2005). She will be dismissed as a defendant.

       For these reasons, the court:

       (1) GRANTS the plaintiff leave to proceed against Sergeant Parker and Officer

Michael Witham in their personal capacities on a claim for monetary damages under

the Eighth Amendment for using excessive force against him on August 10, 2017;

       (2) DISMISSES all other claims;

       (3) DISMISSES Abby Simpkins as a defendant;

       (4) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Sergeant Parker and Officer Michael

Witham, and to send them a copy of this order and the complaint pursuant to 28 U.S.C.

§ 1915(d);

      (5) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last



                                            3
USDC IN/ND case 3:19-cv-01201-JD-MGG document 11 filed 06/29/20 page 4 of 4



employment date, work location, and last known home address of any defendant who

does not waive service;

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sergeant Parker and Officer

Michael Witham to respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED on June 29, 2020

                                                     /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
